FOR IMMEDIATE RELEASE Contact: Danny Meisenheimer VP of Brand Management Pizza Inn, Inc. 469-384-5000 dmeisenheimer@pihq.com PIZZA INN REPORTS RESULTS FOR FOURTH QUARTER AND FISCAL YEAR 2007 Operating Performance Strengthens as Company Posts Positive Same Store Sales Growth in Q4 The Colony, Texas – September 20, 2007 PIZZA INN INC. (NASDAQ:PZZI) today reported net income of $658,000, or $0.06 per share for the fourth quarter of the fiscal year ended June 24, 2007 versus ($4,421,000), or ($0.43) per share for the fourth quarter of fiscal 2006. The Company also reported net income of $206,000, or $0.02 per share for fiscal 2007 versus a net loss of ($5,989,000), or ($0.59) per share for fiscal 2006. Operating performance for the fourth quarter and fiscal 2007 reflected the following: • Comparable buffet restaurant sales increased 3.1% for the fourth quarter from the fourth quarter of fiscal 2006. For fiscal 2007, comparable buffet restaurant sales increased 0.8% from fiscal 2006, the first such annual increase in five years. • Domestic chain-wide comparable restaurant sales increased 1.1% for the fourth quarter from the fourth quarter of fiscal 2006. For fiscal 2007, domestic chain-wide comparable restaurant sales decreased 0.7% from fiscal 2006. • Overall domestic chain-wide restaurant sales decreased 3.2% for the fourth quarter from the fourth quarter of fiscal 2006 due to a net reduction in franchise openings driven by additional closures of underperforming restaurants. • General and administrative expenses for fiscal 2007 were lower by $1.5 million compared to fiscal 2006. The reduction was due primarily to a reduction in payroll expenses of $416,000, driven primarily by the outsourcing of our warehousing and distribution activities, and a reduction in stock compensation expense of $355,000, due primarily to the reversal of prior expenses for unvested options that terminated. Occupancy costs for fiscal 2007 were lower by $211,000 compared to fiscal 2006, also due primarily to the outsourcing initiative. • Net income for the fourth quarter improved $5,079,000 compared to the fourth quarter of fiscal 2006, due primarily to accrued expenses in the fourth quarter of fiscal 2006 of $2,800,000 related to the litigation settlement between the Company and its former CEO as well as an impairment expense in the fourth quarter of fiscal 2006 of $1,166,000 related to two Company-owned restaurants. Operating results for the fourth quarter mark the third consecutive profitable quarter for Pizza Inn, further strengthening the Company’s financial and cash positions. Charlie Morrison, Interim CEO and Chief Financial Officer, commented, “We are encouraged by our continued progress. We believe that our foundation is much stronger as evidenced by our increases in cash and the elimination of our debt. The fiscal year end marks the fourth consecutive month of comparable buffet sales gains and reflects the momentum we have achieved in part due to the increasing number of franchisees remodeling their restaurants. We continue to strive to identify ways to reduce costs and improve the profitability of our franchisees to assist in the reinvestment in their businesses. While executing these initiatives, we are working on the long-term development of this chain, specifically in the areas of domestic and international restaurant growth.” Certain statements in this press release, other than historical information, may be considered forward-looking statements, within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, and are subject to various risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may differ materially from those anticipated, estimated or expected. Among the key factors that may have a direct bearing on Pizza Inn’s operating results, performance or financial condition are its ability to implement its growth strategies; success of its franchise operations; national, regional and local economic conditions affecting the restaurant industry; competition within the restaurant industry; restaurant sales cannibalization; negative publicity; fluctuations in quarterly results of operations, including seasonality; government regulations; weather; and commodity, insurance and labor costs Pizza Inn, Inc. (www.pizzainn.com) is headquartered in The Colony, Texas, along with its distribution division, Norco Restaurant Services Company. Pizza Inn franchises approximately 350 restaurants and owns one restaurant with annual domestic and international chain-wide sales of approximately $145 million. PIZZA INN, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Year Ended June 24, June 25, June 26, 2007 2006 2005 REVENUES: Food and supply sales $ 41,029 $ 44,202 $ 49,161 Franchise revenue 4,622 4,799 5,162 Restaurant sales 1,485 1,458 946 47,136 50,459 55,269 COSTS AND EXPENSES: Cost of sales 40,101 43,762 46,617 Franchise expenses 2,633 3,126 2,791 General and administrative expenses 4,002 5,531 4,882 Gain on sale of assets (570) (149) - Impairment of long-lived assets and goodwill 48 1,319 - Litigation settlement accrual 302 2,800 - Other (income) expense (159) - - Provision for bad debt 96 301 30 Total costs and expenses, net 46,453 56,690 54,320 OPERATING INCOME (LOSS) 683 (6,231) 949 Interest expense 477 787 590 INCOME (LOSS) BEFORE INCOME TAXES 206 (7,018) 359 Provision (benefit) for income taxes - (1,029) 155 NET INCOME (LOSS) $ 206 $ (5,989) $ 204 Basic earnings (loss) per common share $ 0.02 $ (0.59) $ 0.02 Diluted earnings (loss) per common share $ 0.02 $ (0.59) $ 0.02 Weighted average common shares outstanding 10,145 10,123 10,105 Weighted average common and potentially dilutive common shares outstanding 10,146 10,123 10,142 PIZZA INN, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) June 24, June 25, 2007 2006 ASSETS CURRENT ASSETS Cash and cash equivalents $ 1,879 $ 184 Accounts receivable, less allowance for doubtful accounts of $451 and $324, respectively 2,716 2,627 Accounts receivable - related parties - 452 Notes receivable, current portion 8 52 Inventories 1,518 1,772 Property held for sale 336 - Deferred income tax assets 458 1,145 Prepaid expenses and other 165 299 Total current assets 7,080 6,531 LONG-TERM ASSETS Property, plant and equipment, net 778 11,921 Notes receivable 12 20 Re-acquired development territory, net 239 431 Deposits and other 85 98 $ 8,194 $ 19,001 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ 2,082 $ 2,217 Accrued expenses 1,805 4,791 Current portion of long-term debt - 8,044 Total current liabilities 3,887 15,052 LONG-TERM LIABILITIES Deferred gain on sale of property 209 - Deferred revenues 314 379 Other long-term liabilities 7 58 Total liabilities 4,417 15,489 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,120,319 and 15,090,319 shares, respectively; outstanding 10,168,494 and 10,138,494 shares, respectively 151 151 Additional paid-in capital 8,471 8,426 Retained earnings 14,799 14,593 Accumulated other comprehensive loss - (14) Treasury stock at cost Shares in treasury: 4,951,825 for both years (19,644) (19,644) Total shareholders' equity 3,777 3,512 $ 8,194 $ 19,001 PIZZA INN, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Year Ended June 24, June 25, June 26, 2007 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 206 $ (5,989) $ 204 Adjustments to reconcile net income (loss) to cash provided by (used for) operating activities: Depreciation and amortization 692 1,214 1,143 Impairment of long-lived assets & goodwill 48 1,443 - Deferred rent expense (9) 56 - Provision for bad debt 96 301 30 Stock compensation expense (14) 341 - Litigation expense accrual 302 2,800 - Gain on sale of assets (570) (149) - Deferred income taxes 687 (1,029) 39 Deferred revenue 196 542 - Changes in operating assets and liabilities: Notes and accounts receivable 320 884 (256) Inventories 254 145 (205) Accounts payable - trade (135) 255 716 Accrued expenses (3,520) 7 (735) Prepaid expenses and other 76 414 152 Cash (used for) provided by operating activities (1,371) 1,235 1,088 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets 11,325 589 - Capital expenditures (249) (2,227) (753) Cash provided by (used for) investing activities 11,076 (1,638) (753) CASH FLOWS FROM FINANCING ACTIVITIES: Deferred financing costs (25) - - Change in line of credit, net - 747 (234) Repayments of long-term bank debt (8,044) (414) (415) Purchases of treasury stock - - (160) Proceeds from exercise of stock options 59 81 30 Cash (used for) provided by financing activities (8,010) 414 (779) Net increase in cash and cash equivalents 1,695 11 (444) Cash and cash equivalents, beginning of year 184 173 617 Cash and cash equivalents, end of year $ 1,879 $ 184 $ 173
